COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 ADRIAN MACIAS,                                                     No. 08-09-00105-CR
                                                   §
                          Appellant,                                    Appeal from
                                                   §
 v.                                                                  243rd District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                          Appellee.                                (TC # 20080D02608)
                                                   §


                                   MEMORANDUM OPINION

        Adrian Macias attempts to appeal from a conviction of deadly conduct. Finding that

Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure, we dismiss

the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires that

the trial court enter a certification of the defendant’s right of appeal in every case in which it enters

a judgment of guilt or other appealable order. TEX .R.APP.P. 25.2. Likewise, Rule 25.2(d) requires

that the trial court certify whether the defendant has a right of appeal under Rule 25.2(a)(2).

TEX .R.APP.P. 25.2(d). An appellate court is required to dismiss an appeal if a certification that shows

the defendant’s right of appeal has not been made part of the appellate record. See TEX .R.APP.P.

25.2(d).

        Appellant filed a timely notice of appeal but the notice did not include the trial court’s

certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The

Clerk’s Office notified Appellant that a certification had not been filed and requested that Appellant
file the certification within thirty days or the appeal would be dismissed pursuant to Rule 25.2(d).

Appellant has not complied with our request. Accordingly, the appeal is dismissed.


July 29, 2009

                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)